 

es 1

DOCUM ENT q

UNITED STATES DISTRICT COURT | ELECTRONICALLY PILED

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOCH |
a ee ee ee x | DATE FL ED:
UNITED STATES OF AMERICA,
: CONSENT PRELIMINARY ORDER
~V~ OF FORFEITURE/
: MONEY JUDGMENT
HAKIM ANDERSON,

S119 Cr. 771 (VB)
Defendant.

WHEREAS, on or about March 8, 2021, HAKIM ANDERSON, a/k/a “Hak” (the
“Defendant”) was charged in a one-count Superseding Information S1 19 Cr. aT (VB) (the
“Information”) with narcotics conspiracy, in violation of Title 21, United States Code, Section
841(b)(1)(B) and 846 (Count One);

' WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as
a result of the offense charged in Count One of the Information, and any and all property used or
intended to be used, in any manner or part, to commit, or to facilitate the commission of the offense
charged in Count One of the Information, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to the commission of the offense
charged in Count One of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $1,440 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Information; and

 

 
WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information cannot
be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Shiva H. Logarajah, of counsel, and the Defendant, and his counsel, Ruth Liebesman,
Esq., that: |

1. As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $1,440 in United States currency
(the “Money Judgment”) representing the amount of proceeds traceable to the offense charged in
Count One of the Information, shall be entered against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, HAKIM
ANDERSON, a/k/a “Hak,” and shall be deemed part of the sentence of the Defendant, and shall
be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4. The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.
5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
9.

The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By:

By: Hakan finde CCAM bg

HAKIM ANDERSON

By:

sO

/s/
Shiva H.
Assistant

Logarajah
United States Attorney

300 Quarropas Street
White Plains, NY 10601
(914) 993-1953

 

ome

Alo Esq.

or Defendant

Luh |

HONORABLE VINCENT L. BRICCETTI
UNITED STATES DISTRICT JUDGE

 

March 4, 2021

 

DATE

2 2 |

DATE

DATE a
THIS tev
DA
